Bleckley, Chief Justice.
1. The evidence makes it certain that the offence of larceny from the house was committed by some one, between the 5th and 13th of March, 1888. The money stolen amounted to fifty dollars, and consisted of two twenty-dollar bills and one ten-dollar bill. The house was situated in Campbell county, and Carr, the plaintiff in error, was arrested in Atlanta,. Fulton county, on or about the 22d of the same month, The court admitted evidence tending to show that, at the time of his arrest, he had in his possession a valise, ten quarts of whiskey worth five dollars, a small amount of money in change, a railroad ticket to Douglasville, two pocketbooks, a bar glass, a half-pint cup and a -funnel. The objection that this evidence was irrelevant was overruled. Doubtless it had no significance further than to show that the accused had probably spent money in the purchase of some of these articles. True, he may have obtained the money which he laid out and which he had remaining honestly. But there was no evidence in the case showing that he had means before this offence was committed, the only testimony on that subject being that, if he had any money, the witness, who was his brother-in-law, did not know of it. There was very little weight in the fact that he had those various articles in his possession. But the evidence has some slight relevancy, and as the court thought proper to admit it, we think its admission ivas not substantial error, if error at all.
2. In criminal as well as civil cases, it is the duty of the jury to reconcile all the evidence, and impute perjury needlessly to none of the witnesses. Stiles v. The State, 57 Ga. 184; Rickerson v. The State, 78 Ga. 15. The charge of the court on this subject was correct.
*2558. The charge touching confessions was also correct. In parts of the charge not recited in the motion for a new trial, the court instructed the jury that they were to determine for themselves whether the confession, if any, made by the prisoner was made freely and voluntarily, without any influence of hope or fear; that if so, they could consider it, but if not, it was no evidence. This was a distinct recognition of the rule on the subject found in Holsenbake v. The State, 45 Ga. 44; Stallings v. The State, 47 Ga. 572; Mitchell v. The State, 79 Ga. 730; Bailey v. The State, 80 Ga. 359. For the request to charge in general terms that confessions of guilt should be received with great caution, the court substituted, that if the jury found thatthe confession was freely and voluntarily made, it would be their duty, in passing upon the case with the confession in, to receive it with great .caution, the rule of law being that confessions should be received with great caution in passing upon them. We see no error in this substitution.
4. The court charged the jury fully upon reasonable doubt, telling them that they must be satisfied beyond a reasonable doubt as to all the material facts alleged in the bill of indictment, before they could find a verdict of guilty, and if they had any reasonable doubt as to the truth of any of these facts, there could be no conviction. It is complained that the court erred in declining to •charge specifically that if the jury had reasonable doubt as to the admissibility of the confession, “ that is, if you have any doubt as to the confession being made voluntarily without being induced by another, by the slightest hope of benefit or the remotest fear, of injury, you should give the benefit of the doubt to the defendant and reject the confession.” The refusal of this «request, we think, was not error, for two reasons: First, because it explains reasonable doubt as equivalent to any doubt, and second, because the general charge of the court on the subject *256of reasonable doubt was sufficiently comprehensive. According to G-eorgiá practice, it is not the duty of the court to carve up the case into different propositions, and instruct the jury specifically on each as to reasonable doubt, but to submit the case as a whole upon all the evidence, and instruct upon the subject of doubt in appropriate terms upon the whole case. This practice is illustrated by cases involving the defence of alibi. Harrison v. The State, 83 Ga. 129.
There was no error in refusing to grant a new trial.

Judgment affirmed.